Citation Nr: 0504879	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  93-14 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran and his mother

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from February 8, to June 5, 
1984.  It was characterized as an administrative separation.  
In an October 1985 Administrative Decision, the RO determined 
that the discharge was considered to be under conditions 
other than dishonorable and did not constitute a bar to VA 
benefits.  

In September 1987, the Board of Veterans Appeals (Board) 
denied service connection for an acquired psychiatric 
disorder.  

In September 1990, the Board found that new and material 
evidence had not been submitted to reopen the claim.  

This matter comes before the Board on appeal from a September 
1991 decision by the RO which found that new and material 
evidence had not been submitted to reopen the claim for an 
acquired psychiatric disorder.  A personal hearing at the RO 
was held in March 1992.  In July 1992, the hearing officer 
found that new and material evidence had been submitted to 
reopen the claim.  In September 1992, the RO reopened and 
denied the claim on the merits following de novo review.  

In April 1995, the Board determined that new and material 
evidence had been submitted, reopened the claim, and remanded 
the appeal for additional development.  

In January 2000, the Board denied the claim on a de novo 
basis and the veteran appealed to the Court.  In November 
2003, the Court granted the Secretary's motion to vacate and 
remand the January 2000 Board decision for issuance of a 
readjudication decision that takes into consideration and is 
in compliance with the Veterans Claims Assistance Act of 2000 
(VCAA).  

In May 2002, the Board denied the claim on a de novo basis 
and the veteran appealed to the Court.  In January 2003, the 
Court granted a joint motion to vacate and remand the May 
2002 Board decision in order to fully comply with VA's duty 
to assist under VCAA.  In June 2003, the Board remanded the 
appeal to the RO for additional development consistent with 
the joint motion.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Clear and unmistakable evidence demonstrates that the 
veteran's psychiatric disorder, currently diagnosed as 
schizophrenia, existed prior to service.  

3.  The pre-existing psychiatric disorder did not increase in 
severity during service.  


CONCLUSION OF LAW

A psychiatric disorder clearly and unmistakable existed prior 
to service, thereby rebutting the presumption of soundness at 
entrance; a psychiatric disorder was not aggravated by 
service.  38 U.S.C.A. §§ 1131, 1132, 1153, 5100, 5102, 5103, 
5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, although the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court") 
noted that the statute and the regulation provide for pre-
initial-AOJ adjudication notice, the Court also specifically 
recognized that, where, as in the case currently before the 
Board, that notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice specifically complying with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159 because an initial AOJ adjudication had 
already occurred.   

The Board concludes that information and discussions as 
contained in the September 1991 and 1992 rating decisions, 
the November 1991 and January 1993 statements of the case, 
the April 1993, June 1999, and July 2004 supplemental 
statements of the case (SSOC), the June 2003 Board remand, 
and in the letter sent to the veteran in October 2003 have 
provided him with sufficient information regarding the 
applicable regulations.  Additionally, these documents 
notified him why this evidence was insufficient to award the 
benefits sought.  Thus, the veteran has been provided notice 
of what VA was doing to develop the claim, notice of what he 
could do to help his claim, and notice of how his claim was 
still deficient.  Furthermore, in several letters, the most 
recent one received in July 2004, the veteran stated that all 
pertinent evidence was of record and that he had no 
additional evidence to submit and wanted his appeal to be 
forwarded to the Board for adjudication.  Because no 
additional evidence has been identified by the veteran as 
being available but absent from the record, the Board finds 
that any failure on the part of VA to further notify the 
veteran what evidence would be secured by VA and what 
evidence would be secured by the veteran is harmless.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Under the facts of this case,, the Board finds that the 
record has been fully developed, and that it is difficult to 
discern what further guidance VA could have provided to the 
veteran regarding what additional evidence he should submit 
to substantiate his claims.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  

There is no indication that there is additional evidence to 
obtain; there is no additional notice that should be 
provided; and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case, or to cause 
injury to the veteran.  The Board concludes that any such 
error is harmless, and does not prohibit review of this 
matter on the merits.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 
753 F.2d 1349, 1352 (5th Cir. 1985).  

Factual Background

It is noted that the veteran enlisted in the United States 
Army Reserves in December 1976 under a delayed entry program, 
but he failed to report to be sworn in.  He was immediately 
ordered to active duty.  When he failed to report, he was 
considered absent without leave and eventually dropped from 
the rolls as a deserter.  The veteran was arrested in October 
1977 and placed in military custody.  He was discharged in 
December 1977 for fraudulent entry for concealment of a 
history of psychiatric treatment and of two previous suicide 
attempts; his enlistment was voided.  The veteran's 
separation document shows no active duty credited for this 
period and no characterization of service.  Accordingly, this 
period of service is void ab initio such that VA benefits may 
not be premised on this service.  See 38 U.S.C.A. § 5303; 38 
C.F.R. § 3.14(b) (2004).  

Medical records from the veteran's voided enlistment in 1977 
include an October 1977 psychiatric evaluation in which he 
reported a history of psychiatric treatment and suicide 
attempts.  Another psychiatric evaluation, dated later in 
October 1977, indicated that the veteran's treating 
psychiatrist, R. Rivera-Toledo, M.D., confirmed the veteran's 
psychiatric treatment for three years, which included taking 
medication for a diagnosis of severe schizoid personality, 
two suicide attempts, and past emotional problems that had 
required hospitalization and withdrawal from college.  The 
diagnosis after mental status examination was severe and 
chronic schizoid personality, with some borderline features 
that existed prior to service.  

The veteran's service medical records show that his December 
1983 pre-enlistment examination report and report of medical 
history are negative for psychiatric abnormalities or 
history, respectively.  He entered service on February 8, 
1984.  His May 1984 separation physical examination report 
and report of medical history are similarly negative.  
Service records show that the veteran was given an entry-
level separation based on performance and conduct.  It was 
noted that he was counseled numerous times in April and May 
1984 as to his performance and attitude and that he seemed 
unable, or unwilling, to adapt socially or emotionally to 
military life.  The May 10, 1984, recommendation for 
discharge specifies additional problems, including his 
difficulty comprehending English; his difficulty in 
understanding military standards; an inability to interact 
with his peers; confusion as to whether he wanted to be a 
soldier and undergo the training necessary to become 
productive; a lack self-confidence; and a failure to perform 
his fair share of the work. 

During a September 1984 VA psychiatric examination, the 
veteran related that he wanted to stay in the military, but 
could not adjust to the regulations and discipline.  
Following an evaluation, the examiner offered that there was 
no gross psychiatric disorder present, although the whole 
picture suggested a personality disorder.  

The veteran and his mother testified at a personal hearing in 
September 1986.  The veteran contended that he was disabled 
as a consequence of psychiatric deterioration that he 
suffered during his first period of service in 1977.  He 
testified that he had problems with school, both before and 
after service in 1977, and that he had been referred to a 
psychiatrist by the school doctor.  He claimed that the 
psychiatrist told him that going into the Army would worsen 
his situation.  After he was arrested by federal police and 
taken to a United States military base, he was evaluated by a 
psychologist or psychiatrist.  He testified that he was 
currently receiving psychiatric treatment and that he had 
been disoriented and uncoordinated for four or five years, 
since coming back from the Army the second time.  The 
veteran's mother testified that he began to have problems 
starting the third year he was at the university and that he 
had had to go for psychiatric treatment.  She did not clearly 
notice any changes until he told her that he was going to a 
doctor.  She reported that she had noticed a bigger change 
from before and after he came back from the Army; 
specifically, he had a different personality, acted 
differently, and began to isolate himself.  

A June 1987 evaluation performed by O. Cardona-Ramirez, M.D., 
related that the veteran had reported a worsening mental 
condition that had started in 1977, while in school; that he 
had received treatment at that time, including medication, 
from Dr. Rivera-Toledo; and that he had two brief periods of 
military service.  The physician indicated that there was a 
degree of uncertainty, but the tentative diagnosis was 
undifferentiated-type schizophrenic process.  

A report of evaluation by R. Rivera-Toledo, M.D., dated in 
July 1987, notes the veteran's history of receiving 
psychiatric care in school in 1977; that his emotional 
condition worsened in service in 1977; that he was 
unsuccessful in returning to school and work; and that he 
again enlisted in the military and was discharged shortly 
thereafter for behavior.  The diagnosis was undifferentiated 
schizophrenia, with chronic paranoid features, and inadequate 
personality.  

The personal testimony presented by the veteran and his 
mother during a June 1988 hearing was substantially similar 
to the testimony they offered in September 1986.  

A September 1988 statement from the Mental Health Center of 
Manati indicated that the veteran was initially admitted to 
the adult outpatient clinic in May 1985.  The diagnosis was 
schizophreniform disorder, in remission.  

In August 1989, the veteran underwent a VA psychiatric 
examination by a board of two psychiatrists who completely 
reviewed his claims folder and took a detailed history from 
the veteran.  Examination revealed symptoms such as several 
instances of rather odd speech, inappropriate and inadequate 
affect, and poor insight and judgment.  The Axis I diagnosis 
was atypical psychosis in remission, secondary to the Axis II 
diagnosis.  The Axis II diagnosis was schizotypal personality 
disorder.  

A November 1989 VA field examination report indicated that 
the veteran was in receipt of Social Security disability 
benefits.  He reported receiving psychiatric treatment 
beginning in January 1978, but denied receiving and treatment 
from the end of 1978 to February 1984.  

The RO received a September 1991 evaluation report from J. 
Juarbe, M.D., who related that the veteran had a history of 
psychiatric treatment since 1976, when he was in school.  The 
report included a history and description of the veteran's 
military service, and noted that he had been discharged in 
June 1984 due to poor performance and misconduct.  Also, 
Social Security disability benefits had been approved in 
1986.  The impression offered was severe and chronic 
undifferentiated-type schizophrenia, with active psychotic 
symptoms.  The physician further stated that, without any 
doubt, the condition started in 1976 when the veteran was 
first seen by a psychiatrist.  

During a March 1992 personal hearing, the veteran testified 
that, in 1977, although he knew he had problems, he did not 
believe that he was sick and that he had never been in a 
psychiatric institution or received any psychiatric 
treatment.  He claimed that he noticed he was sick in 1978, 
but he did not fully accept the fact until several years 
later.  He had joined the military service in February 1984 
because he needed a job.  He had omitted his previous 
psychiatric history because the Army would not have accepted 
him and he needed income.  In service, he noted that he had 
problems with completing exercises and forgetting things, 
which caused more problems.  He felt that service aggravated 
his situation.  Specifically, he testified that it was at 
that time he began hearing voices and seeing people and 
having dreams.  His problems continued when he got out of the 
service.  

A February 1993 statement from the Mental Health Center in 
Manati indicated that the veteran began receiving treatment 
in May 1985, which had continued through the present.  

Pursuant to the Board's April 1995 remand, the RO requested 
the veteran's records from the Social Security 
Administration, which it received in August 1995.  The 
December 1987 Social Security disability determination 
indicated that the veteran was disabled by virtue of a severe 
mental illness, beginning June 5, 1984, the date of the 
veteran's discharge from active military service.  The 
associated veteran's medical records included duplicate 
copies of a June 1987 report from Dr. Cardona-Ramirez, the 
July 1987 report from Dr. Rivera-Toledo, and a service 
medical record.  

The Social Security Administration records included an May 
1983 report from the Administration of Corrections that 
indicates that the veteran had shown good adjustment to 
prison and the halfway house.  There was no evidence of 
psychopathological disorder, although he did show 
characteristics of low tolerance for tension, frustration, 
and stress; somewhat anxious affect; general hyperactive 
behavior; a tendency to minimize and justify irresponsible 
conduct; and some impulsivity in situations of stress.  

Included in the Social Security Administration records was a 
report from J Rios-Cervantes, M.D., dated in April 1985, 
noting that the veteran had related he had been in the Army 
on two occasions, but that he could not get used to military 
life.  The diagnosis was atypical bipolar disorder.  

An undated initial evaluation from the Puerto Rico Department 
of Health shows that the veteran complained of symptoms since 
leaving the Army in 1977 and that his father had a history of 
mental illness.  Mental status examination was unremarkable.  
No diagnosis was offered.  

Records from the Community Mental Health Center dated in June 
1985 revealed objective evidence of absent abstraction 
ability, questionable judgment, lacking insight, depression, 
and anxiety.  Otherwise, the examination was unremarkable.  
The diagnosis was schizophreniform disorder in remission.  

A report from J.A. Mojica Sandoz, M.D., dated in October 1985 
shows that the veteran related a history of mental illness, 
beginning with problems adjusting to life at the university 
and seeking psychiatric treatment sometime before re-
enlisting in the military in 1984.  The diagnosis was sub-
chronic undifferentiated type schizophrenia.  

A May 1986 report from D. Cardero Alonso, M.D., reveals that 
the veteran reported having symptoms for about the previous 
eight years, with a precipitating factor being his first 
experience in the Army in 1977.  The diagnosis was 
schizophrenic syndrome. 

The veteran was afforded a VA psychiatric examination in 
September 1998.  The examiner reviewed the medical evidence 
in the claims folder.  The veteran reported that he had 
gotten sick in service and he denied any psychiatric 
treatment prior to service.  He complained of poor sleep, 
hearing voices, irritability, and memory loss.  He stayed at 
home all day and did nothing.  Examination was significant 
for depressed mood, very passive attitude, blunted affect, 
and avoidance of eye contact.  Otherwise, the examination was 
unremarkable.  The Axis I diagnosis was chronic, 
undifferentiated type schizophrenia.  The Axis II diagnosis 
was schizoid personality disorder.  The examiner opined that, 
based on the veteran's records, history, and multiple 
evaluations, his neuropsychiatric condition as diagnosed was 
present before the veteran's military service and was 
manifested during service, but it was not aggravated during 
military service.  

Also, pursuant to the Board's April 1995 remand, the RO 
obtained from the veteran the names and addresses of four 
medical providers for purposes of securing pertinent records.  
The RO mailed out requests for those records in September 
1995.  In a January 1999 letter, the RO advised the veteran 
that it had not received any response to its requests for 
medical records.  In a February 1999 statement, the veteran 
indicated that two of the physicians were no longer in Puerto 
Rico and that Dr. Juarbe's records were no longer available.  
However, Dr. Juarbe provided a statement, dated in May 1999, 
which the veteran submitted.  In that statement, Dr. Juarbe 
indicated that he had diagnosed the veteran as having 
chronic, undifferentiated type schizophrenia based on 
evaluation and review of the veteran's records.  He concluded 
that, far beyond any reasonable doubt, the veteran's mental 
condition could be traced back to 1976 when he was studying 
in the University of Puerto Rico.  In a July 1999 statement, 
Dr. Juarbe made reference to his September 1991 statement and 
offered that, far beyond any reasonable doubt, the veteran's 
mental condition suffered an aggravation of symptoms while on 
active duty.  The basis for his opinion was the fact that the 
veteran was in remission of symptoms when he was inducted in 
the service and that, while he was in service, he had 
received psychiatric treatment due to a suicidal attempt.  
Since his discharge from service in 1984, the veteran has 
continuously been under psychiatric treatment, without 
substantial improvement in his condition.  Dr. Juarbe 
concluded that the veteran's condition was chronic and 
permanent in nature and that he needed indefinite psychiatric 
treatment; his overall prognosis was very severe.  

Pursuant to the Board's June 2003 remand, additional medical 
reports, including some duplicates, were received from three 
medical care providers identified by the veteran in October 
2003.  These reports have been translated, and the 
translations have been associated with the claims folder.  
The reports showed periodic treatment for psychiatric problem 
from 1985 to 2004.  The reports did not provide any 
additional probative information or opinion relating any 
current psychiatric problems to military service.  

Service Connection - In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  See 38 U.S.C.A. § 1132; 38 C.F.R. § 
3.304(b).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  See 38 
C.F.R. § 3.304(b).  A preexisting injury or disease is 
considered aggravated in military service where there is an 
increase in disability during service, absent a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  Temporary or intermittent flare-ups of symptoms 
during service are not sufficient to be considered 
aggravation absent worsening of the underlying disorder.  See 
Jensen v. Brown, 19 F.3d 1413, 1416 (Fed. Cir. 1994); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  The presumption of 
aggravation may be rebutted only by clear and unmistakable 
evidence.  See 38 C.F.R. § 3.306(b).  

Analysis

Initially, it should be noted that the Court's decision to 
vacate the May 2002 Board decision that denied service 
connection for an acquired psychiatric disorder was based on 
a procedural defect under VCAA and the holding in Quartuccio, 
16 Vet. App. 183 (2002).  Neither the Joint Motion nor the 
order of the Court asserted any defect or disagreement with 
any substantive matter addressed in that decision.  As 
explained above, the veteran has been advised fully of the 
information and evidence necessary to substantiate his claim 
under VCAA, what evidence VA will obtain and which evidence 
is to be provided by the veteran.  All evidence identified by 
the veteran has been obtained and associated with the claims 
file.  Furthermore, in July 2004, the veteran indicated that 
all available information has been obtained and that he had 
no additional evidence to submit.  Therefore, as there has 
been no additional substantive matter raised since the May 
2002 decision, the analysis of the prior Board decision will 
be incorporated without significant modification.  

The initial question to be determine is whether the veteran's 
claimed acquired psychiatric disorder existed prior to 
service.  He is currently diagnosed as having chronic, 
undifferentiated-type schizophrenia.  The December 1983 
enlistment examination report and report of medical history 
were negative for any psychiatric abnormality.  Hence, the 
veteran is considered to have been in sound condition at 
enlistment, unless there is clear and unmistakable evidence 
showing that the disorder existed prior to enlistment.  See 
38 U.S.C.A. § 1132; 38 C.F.R. § 3.304(b).  

The medical records from the veteran's voided enlistment in 
1977 include an October 1977 psychiatric evaluation in which 
he reported a history of psychiatric treatment and suicide 
attempts.  Another psychiatric evaluation, dated later in 
October 1977, indicated that the veteran's treating 
psychiatrist, R. Rivera-Toledo, M.D., confirmed the veteran's 
psychiatric treatment for three years, which included taking 
medication for a diagnosis of severe schizoid personality, 
two suicide attempts, and past emotional problems that had 
required hospitalization and withdrawal from college.  The 
diagnosis after mental status examination was severe and 
chronic schizoid personality, with some borderline features.  

The medical evidence clearly shows a diagnosis of schizoid 
personality in October 1977.  However, personality disorders 
are not diseases or injuries within the meaning of applicable 
VA legislation.  See 38 C.F.R. §§ 3.303(c), 4.127.  On the 
other hand, the veteran's treating psychiatrist, J. Juarbe, 
M.D., in his September 1991, February 1999, and July 1999 
medical statements, specifically offered a nexus or link 
between the veteran's current psychiatric condition and his 
preservice personality disorder when the psychiatrist in 
those statements related that, beyond any reasonable doubt, 
the veteran's current mental condition, chronic 
undifferentiated-type schizophrenia, could be traced back to 
1976.  Similarly, the September 1998 VA psychiatric examiner 
determined, based on examination of the veteran and review of 
the record, that the veteran's neuropsychiatric disorder was 
present before his military service.  None of the other 
medical evidence of record offered an opinion as to the date 
of onset of the veteran's psychiatric disorder.  Lastly, the 
veteran has confirmed in correspondence and personal 
testimony that he began having problems and sought treatment 
as early as 1976.  Based on the above-mentioned evidence, the 
Board finds that there is clear and unmistakable evidence 
demonstrating that the veteran's psychiatric disorder existed 
prior to his service entry in February 1984.  See 38 U.S.C.A. 
§ 1132; 38 C.F.R. § 3.304(b).  

Having found that the veteran's psychiatric disorder existed 
prior to his entry onto active military service in February 
1984, the Board must now determine whether the psychiatric 
disorder permanently increased in severity during service or 
that the increase in disability was due to the natural 
progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  

A review of the veteran's service enlistment medical 
examination report and subsequent service medical records 
shows no complaints, treatment, or diagnosis of psychiatric 
problems.  However, his service personnel records do show 
that his separation from active service in June 1984 was 
recommended for failure to adapt to military life, both 
socially and emotionally.  In addition, his Certificate of 
Release or Discharge from Active Duty noted that he was 
discharged by an entry level separation-uncharacterized.  
Following personal examination of the veteran and review of 
the record in September 1998, a VA psychiatrist opined that, 
although a psychiatric disorder was manifest during the 
veteran's active military service, the psychiatric disorder 
was not aggravated in service.  As noted earlier, temporary 
or intermittent flare-ups of symptoms during service are not 
sufficient to be considered aggravation absent worsening of 
the underlying disorder.  See Jensen, 19 F.3d at 1416; Hunt, 
1 Vet. App. at 297.  More importantly, although he has been 
examined on numerous occasions, no medical opinion has been 
offered that the veteran's psychiatric disorder was 
aggravated by service resulting in an increase in severity.  

As such, there is no persuasive medical evidence or opinion, 
based on review of the record and examination of the veteran, 
that the preservice psychiatric disorder was aggravated 
during by service.  While the veteran may believe that his 
currently diagnosed schizophrenia worsened in service, and 
although he is competent to describe any symptoms, the Board 
would like to emphasize that it is the province of trained 
health care professionals to enter conclusions that require 
medical opinion.  There is no evidence in the record that he 
has special knowledge regarding psychiatric disorders 
qualifying him to render an opinion as to the aggravation of 
any pre-existing psychiatric disorder.  Hence, the veteran's 
contentions in this regard have no probative medical value.  
See Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing 
Lathan  v. Brown, 7 Vet. App. 359, 365 (1995)); Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 292, 294-95 (1991).  A claim must be supported by 
evidence and sound medical principles, not just assertions.  
See Tirpak v. Derwinski, 2 Vet. app. 609, 611 (1992).  

Given the medical evidence and medical opinions expressed, 
the Board finds that there is clear and unmistakable evidence 
that the veteran's psychiatric disorder existed prior to 
military service and was not aggravated by service.  In 
reaching these findings, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991).  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for an acquired psychiatric disorder.  
38 U.S.C.A. §§ 1131, 1132, 1153, 5107(b); 38 C.F.R. §§ 3.102, 
3.303, 3.306(a).  


ORDER

Service connection for an acquired psychiatric disorder is 
denied.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


